Citation Nr: 0018911	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean




INTRODUCTION

The appellant is the widow of a deceased World War II 
veteran.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the San Diego Regional 
Office (RO) of the Department of Veterans Affairs (VA).  



REMAND

The veteran died in June 1998 at the age of 78 due to 
congestive heart failure of many years' duration, according 
to the official Certificate of Death.  The contributory 
causes of death listed on that document were hypertension and 
chronic obstructive pulmonary disease (COPD).  Neither 
congestive heart failure, hypertension, nor COPD were 
service-connected at the time of the veteran's death.  

No autopsy was performed, but the veteran reportedly died in 
the Emergency Room of the Hemet Valley Medical Center; 
moreover, the box indicating that he was dead on arrival 
(DOA) at the hospital was not checked on the death 
certificate.  It thus appears that the Hemet Valley Medical 
Center may have medical records pertinent to the 
circumstances surrounding the veteran's death.  Terminal 
hospital records are always relevant to claims for VA 
dependency and indemnity compensation (DIC) benefits, and the 
RO should attempt to obtain and review these medical records 
(if they exist) before adjudicating the appellant's claim, 
even though the chance that these records might change the 
outcome of the claim may be slight.  

During his lifetime, the veteran was service connected for a 
variety of disabilities related to injuries he sustained in 
combat.  These service-connected disabilities were rated, in 
combination, 40 percent disabling from June 1945; 60 percent 
disabling from November 1952; 70 percent disabling from 
January 1977; and 80 percent disabling from June 1987.  A 
total disability rating based on individual unemployability 
(TDIU) had also been granted, effective June 12, 1997.  
Entitlement to TDIU had previously been denied by the Board 
in August 1967 and June 1982, and by unappealed rating 
actions in December 1984 and March 1988.  

The Board notes that the appellant stated in the September 
1998 letter attached to her notice of disagreement that she 
believed that the veteran "should have been on 100% 
disability years ago."  Her daughter expressed similar 
sentiments in another letter dating from September 1998.  The 
Board interprets these contentions as asserting a claim for 
DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000).  Since the RO has not adjudicated this claim, 
which is inextricably intertwined with the issue certified on 
appeal, a remand is appropriate.

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should attempt to obtain the 
medical records (if any) pertaining to 
treatment received by the veteran at the 
Hemet Valley Medical Center immediately 
prior to his death.  If any such medical 
records are received by the RO, they 
should be incorporated into the claims 
file, and the claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1310 (West 
1991) should readjudicated based on this 
additional evidence.  

2.  The RO should also adjudicate the 
claim seeking DIC benefits pursuant to 
38 U.S.C.A. § 1318.  It is noted that the 
corresponding Federal Regulation, 
38 C.F.R. § 3.22, has been amended by 
means of an interpretive rule, effective 
January 21, 2000, so the holding in 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991) may or may not apply in this 
situation.  The RO should fully discuss 
this point in making its determination.  

3.  If the preceding determination is 
unfavorable to the appellant, the RO 
should notify her in writing of its 
reasons and bases for denying the claim 
and inform her of her appellate rights 
with respect to the additional adverse 
determination.  Only if a timely notice 
of disagreement with this decision is 
received from the appellant should the RO 
proceed with appropriate procedural 
development for possible future appellate 
review by the Board on this additional 
issue.  

If the benefits sought in the present appeal (i.e., DIC 
benefits pursuant to 38 U.S.C.A. § 1310) are not granted, the 
appellant and her representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further appellate consideration.  The appellant 
need take no further action unless or until she is so 
informed, but she may furnish additional evidence and/or 
argument on the remanded matters while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


